FILED
                            NOT FOR PUBLICATION                               DEC 18 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MAHER OMAR KUTKUT, AKA Maher                     No. 10-70376
Omar Abdel Majid Kutkut, AKA Maher
Omar Abdelmajid Kutkut,                          Agency No. A095-656-685

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 2, 2013
                              Pasadena, California

Before: SCHROEDER, CLIFTON, and WATFORD, Circuit Judges.

       Maher Omar Kutkut petitions for review of the Board of Immigration

Appeals’ decision affirming the Immigration Judge’s denial of his applications for

asylum, withholding, and relief under the Convention Against Torture (“CAT”).




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       The asylum application was denied as untimely because it was filed fifteen

months after the expiration of Petitioner’s legal status. Moreover, it was filed after

removal proceedings had been instituted. Petitioner contends that the delay should

nevertheless be considered reasonable, likening his situation to the situation in

Taslimi v. Holder, 590 F.3d 981 (9th Cir. 2010), where we held a delay of seven

months was reasonable in light of petitioner’s uncertainties about the permanence

of her religious conversion. Petitioner’s delay was twice as long, however, and

prompted by no comparable change in the circumstances of his life affecting his

eligibility for relief.

       Given the speculative nature of his concerns about how he would be treated

on his return to Jordan, the evidence does not compel a conclusion that he had a

well-founded fear of persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th

Cir. 2003). The denial of withholding and relief under CAT must be upheld.

        In light of our disposition of the case in a nonprecedential memorandum,

Petitioner’s pending motion is denied as moot.

        Petition DENIED.




                                          2